Citation Nr: 1014247	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana. 

Although the RO did not address whether the Veteran had 
submitted new and material evidence sufficient to reopen this 
claim, the Board notes that the Veteran has been denied 
entitlement to service connection for schizophrenia by the 
Board in November 1977 and April 1979, and therefore the 
Board must independently consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claims de novo.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  Accordingly, the issue has been 
recharacterized on appeal.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in February 2007 at the New Orleans RO.  
The appellant testified at that time and the hearing 
transcript is of record.  

This case was previously before the Board in February 2009 
when it was remanded for further development.

Subsequent to the Board's February 2009 remand, the Court in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) held that a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness and 
that he is, in effect, filing a claim for the affliction his 
mental condition, whatever it is, causes him.  The Board 
notes that the Veteran is already in receipt of service 
connected benefits for the psychiatric conditions of 
posttraumatic stress disorder with bipolar disorder and 
chronic pain disorder.  Therefore, the Board has not 
recharacterized the issue on appeal as entitlement to service 
connection for an acquired psychiatric disorder as the 
Veteran is already in receipt of service connected benefits 
for an acquired psychiatric disorder, to include 
posttraumatic stress disorder with bipolar disorder and 
chronic pain disorder and to do so would cloud the issue on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks to reopen a claim of entitlement to service 
connection for schizophrenia.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).

In a recent statement submitted by the Veteran, the Veteran 
indicated that he had been granted Social Security Disability 
Insurance benefits.  The Veteran has indicated that these 
records may be relevant to his current claim.  However, the 
records regarding this award of benefits have not been 
associated with the claims folder and the record contains no 
indication that any attempt was made to obtain the Veteran's 
complete Social Security Administration (SSA) record.  
Because SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2009); see also Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 
555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must 
be remanded to obtain the Veteran's complete SSA record.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since May 2008.  See 
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that are dated from May 2008.  

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

